Citation Nr: 1010980	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  02-00 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION


The Veteran had active service from August 1971 to August 
1975. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Board in February 2003 denied the appealed claim for 
service connection for a low back disorder, and the Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court in April 2005 issued 
an Order vacating the February 2003 Board decision, and 
requiring Board remand for further development consistent 
with that Order.  The Secretary appealed that Court decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit in March 2008 issued 
an Order affirming the Court's judgment.  The case returned 
to the Board for fulfillment of the Court Order, and 
following an October 2008 Board remand for required 
development, the case now returns to the Board for further 
review.  

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a low back disorder developed in service or is otherwise 
causally related to service.  

2.  The preponderance of the evidence is against the presence 
of arthritis of the low back to a disabling degree within the 
first post-service year.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

No VCAA notice addressing the appealed claim was afforded the 
Veteran prior to the initial adjudication of the claim in 
March 2001.  However, the Appeals Management Center (AMC) did 
provide a VCAA notice letter in October 2008, and this was 
followed by readjudication of the claim by the AMC in a 
December 2009 Supplemental Statements of the Case (SSOC).  
The AMC in that October 2008 VCAA letter informed the Veteran 
of the notice and duty-to-assist provisions of the VCAA, and 
of the information and evidence necessary to substantiate the 
claim, as well as informing of the respective roles of the 
Veteran and VA in developing the claim and obtaining 
evidence, with the ultimate responsibility for ensuring that 
relevant evidence is obtained being on the Veteran.  The 
letter also provided the Veteran with general notice of the 
evidence required to satisfy the claim.  He was also then 
afforded notice of how disability ratings and effective dates 
are assigned, with the Appeals Management Center (AMC) 
thereby complying with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
treatment records and pertinent post-service treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
the RO and AMC adequately developed the claim based on the 
Veteran's assertions and the information and evidence 
provided.  Service treatment records (STRs), as well as VA 
and private treatment records were requested and obtained 
including based on information the Veteran provided.  The 
Board notes in this regard that "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the Veteran in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the Veteran to keep the VA apprised of his or her 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  In that regard, while the 
Veteran was twice scheduled for a 

VA examination to address his claimed low back disorder, he 
failed to appear for that examination in May 2009 and June 
2009, without good cause shown.  VA has thus fulfilled its 
duty to afford the Veteran  that evidentiary development.  38 
C.F.R. §§ 3.159, 3.655 (2009).

The AMC complied, to the extent feasible in the absence of 
further cooperation by the Veteran, with the Board's October 
2008 remand development instructions, including in particular 
affording the Veteran VCAA notice, obtaining indicated 
evidence, scheduling a VA examination (as discussed supra), 
and readjudicating the claim.  Only substantial, and not 
strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board 
is satisfied that the development requested in the October 
2008 remand has been substantially completed. 

No further statement has been received by the Veteran or his 
representative indicating the existence of additional 
pertinent evidence not requested.  The case presents no 
reasonable possibility that additional evidentiary requests 
would further the appealed claim adjudicated herein.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

II.  Claim for Service Connection for a Low Back Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection 

requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Upon the Veteran's failure to appear for a scheduled VA 
examination without good cause shown, where the examination 
is for an original claim for service connection, the claim is 
to be adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

The Veteran contends, in effect, that he developed a low back 
disorder in service and that it has persisted since service 
to the present time.  

STRs from the Veteran's period of active service, from August 
1971 to August 1975, reflect no complaints, findings, or 
treatment for a low back disorder.  He was treated in July 
1973 following an automobile accident, but the treatment 
record informs of no back injury.  X-rays taken at the time 
reflected a non-displaced fracture of the left scapula, and 
he was placed on three weeks of limited duty, with no 
treatment reflecting any impairment of the low back.  The 
Veteran's separation examination report from July 1975 also 
informs of no back disability.




There are no military, VA, or private medical records showing 
any back disorder or back-related symptoms either in service 
or for decades after service.  

The Veteran alleged in his April 2000 claim that he refused a 
medical discharge because he was told at the time that would 
require him to remain in the Navy for an indefinite period, 
and because he did not want a record of medical discharge to 
adversely affect his employment prospects.  He then stated 
that he accordingly "endured the many moments of pain and 
suffering with these conditions."

Obtained records include records from a W.S.M., a treating 
private physician, dating from June 1988 to July 1999.  
Records from this physician also include records from other 
private physicians, generally on a consultation basis.  
However, none of these records reflects complaints, findings, 
or treatment for a back disorder.  November 2000 and March 
2001 letters from Dr. W.S.M., who is a cardiologist, informed 
that he had treated the Veteran for circulatory disorders 
since 1993.  However, there was no indication of treatment 
for a low back disorder.  

A July 2000 examination for a Texas disability determination 
produced findings of back tenderness to palpation, though 
without other objective findings on examination.  X-rays at 
that time showed some anterior subluxation at L5-S1.  

At an October 2000 VA general examination for compensation 
purposes, the Veteran reported having low back pain for the 
past 30 years, and also reported a diagnosis of 
spondylolisthesis in 1977.  While the examiner diagnosed 
chronic low back pain, he provided no etiology opinion.  

Upon an October 2000 VA examination, including to evaluate 
the spine for compensation purposes, the Veteran reported 
having had occasional low back pain while lifting in service, 
but never having sought treatment in service for his back.  
He again asserted that he had experienced back pain for the 
past 30 years.  The self-reported history of 
spondylolisthesis upon pre-employment examination was again 
noted.  However, the Veteran denied recent back treatment or 
examination. 

He complained currently of soreness across the low back, 
which increased with sitting for long periods.  X-rays upon 
the VA examination showed "moderate disc space narrowing at 
L5-S1 with vacuum disc" and "[m]inimal displacement of L5 
on S1."  The examiner noted that the Veteran was overweight, 
with a pendulous abdomen.  His range of motion was limited 
due to body habitus.  Heel and toe walking and neurological 
findings for straight leg raising, reflexes, sensation, and 
strength of the lower extremities were all negative for 
disability.  The examiner provided no etiology opinion for 
the Veteran's low back disorder.  

In August 2001 the Veteran submitted a work history, which he 
apparently prepared himself, indicating that he worked as a 
construction boilermaker between December 1975 and July 1981, 
and in the same capacity for another company between August 
1981 and February 1983, following by work for a third company 
as a construction boilermaker and field superintendent 
between March 1983 and June 1997, followed by work as a 
boilermaker field superintended and promotion to construction 
manager working for yet another company between October 1997 
and April 1999.  The Veteran stated in this history that he 
had difficulties with his hands and feet working in cold 
weather due to poor circulation over the many years working 
as a boilermaker and thereafter, and that he had triple 
bypass heart surgery in January 1993 and leg surgery in 1995.  
However, he failed to indicate any difficulties associated 
with his low back, and provided no statement of missed work 
or work impairment despite his decades of strenuous physical 
activities after service.  

The Veteran was scheduled for a VA examination in May 2009, 
and then again in June 2009, to address his low back disorder 
and its etiology, but in each instance the Veteran cancelled 
the appointment without providing good cause for having done 
so.  The Veteran had informed upon cancelling the June 2009 
appointment that he would contact the RO when he could make 
his appointment.  However, there is no record of his having 
made any contact or further arrangement for a medical 
examination.

Due to the Veteran's failure to appear for a VA examination 
for an original disability claim without good cause shown, 
the claim must be based on the evidence of record.  38 C.F.R. 
§ 3.655.  

The Veteran's statements are competent as affirmative 
evidence both of his having had low back symptoms from 
service to the present and of a low back disorder having been 
found upon employment examination in 1975.  However, the 
Board has the responsibility of assess the credibility, and 
therefore the probative value, of proffered evidence.  See 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  See also Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted"). 

In the present case, the Board finds that the Veteran's 
statements are outweighed by contrary evidence, consisting of 
the STRs showing treatment for other injuries and disorders, 
but not for a low back disorder; the absence of any low back 
disorder found on the service separation examination; the 
absence of any record of complaint or treatment for a low 
back disorder for 25 years after service, despite his having 
worked at the strenuous occupation of construction 
boilermaker for decades after service; and his failure to 
even mention a history of work difficulties associated with 
his low back in his provided post-service work history 
submitted in August 2001. 

Accordingly, the Board finds that the evidence preponderates 
against a low back disorder having developed in service, and 
against such a disorder having continued from service to the 
present, or being otherwise causally related to service.  The 
Board thus finds that the preponderance of the evidence is 
against the claim for service connection  for a low back 
disorder on a direct basis.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition, although it is true that arthritis of the low 
back may be service connected on a first-year-post-service 
presumptive basis, no evidence of record in 

this case establishes the existence of arthritis of the low 
back during the Veteran's first post-service year, and hence 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for a low back disorder is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


